Citation Nr: 1109031	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  07-37 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as major depression as due to service-connected strain and myositis of the lumboparavertebral muscles, L4-5 herniated disc, and degenerative joint disease ("back disability").

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel
INTRODUCTION

The Veteran had active military service from January 1972 to January 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board notes that, in an unappealed September 1993 decision, the RO denied service connection for a nervous disorder.  That determination is final and may not be reopened without new and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 2002).  In an unappealed February 1998 rating decision, the RO declined to reopen the previously denied claim for service connection for a nervous disorder.

The Board also points out that, in January 2007, it appears that the RO implicitly considered the claim for service connection for a depressive disorder, now claimed as due to a service-connected back disability, as reopened.  However, a service connection claim includes all theories under which service connection may be granted.  See Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd 421 F.3d 1346, 1349 (Fed. Cir. 2005); see also Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (a new etiological theory does not constitute a new claim).  An appellant's alternative theories of service connection are encompassed within a single claim. Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  However, a new etiological theory does not constitute a new claim.  See also Boggs v. Peake, 520 F.3d 1330 (Fed.Cir. 2008) (to the effect that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury; and the two claims must be considered independently).

Thus, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed.Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  Furthermore, if the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Consequently, the first issue that must be addressed by the Board is whether the previously denied claim ought to be reopened.  38 U.S.C.A. § 5108 (West 2002).

The issues of service connection for a psychiatric disability, to include as secondary to a service-connected back disability, and a TDIU, are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 1993 rating decision denied the Veteran's claim for service connection for a nervous disorder finding no evidence of a chronic residual post service psychiatric disorder related to military service.  A February 1998 rating decision declined to reopen the issue of entitlement to service connection for a nervous disorder on the basis that the evidence did not show a chronic post service psychiatric disorder related to active duty.  The Veteran was notified in writing of the RO's determinations and his appellate rights and did not perfect an appeal.

2.  The evidence associated with the claims file since the February 1998 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a psychiatric disorder now claimed as depression including as due to service-connected back disability.


CONCLUSIONS OF LAW

1.  The February 1998 rating decision that declined to reopen the claim of entitlement to service connection for a nervous disorder is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence presented since the February 1998 RO decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010), VA has certain obligations to notify and assist the appellant.  Given that this decision reopens the claim of entitlement to service connection for a psychiatric disorder, including as due to a service-connected back disability, and then remands the appeal, an exhaustive analysis of VA's attempt to comply with these statutes is not in order.

II. New and Material Evidence

A September 1993 rating decision denied the Veteran's claim for service connection for a nervous disorder, finding that there was no evidence that the Veteran had a post service chronic residual psychiatric disorder due to military service.  The Veteran was notified in writing of the RO's determination and his appellate rights and did not appeal.  Hence, that decision is final.  38 U.S.C.A. § 7105.

A February 1998 rating decision declined to reopen the issue of entitlement to service connection for a nervous disorder finding that there was no evidence that the Veteran had a post service chronic residual psychiatric disorder due to service.  The Veteran did not appeal.  Hence, that decision is final.  Id.

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran 's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Id. at 1363.  See also Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (interpreting the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening a previously denied claim).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

An application to reopen the appellant's claim was received in October 2006.  The evidence added to the record since the February 1998 rating decision includes VA and private medical records and statements, dated from 1990 to 2006 (some duplicative of those previously considered by the RO); records considered by the Social Security Administration (SSA) in its award of SSA disability benefits; and written statements from the Veteran in support of his claim.  

Amongst these newly added records is a March 2006 private medical report from R.E. Kaines, M.D., the Veteran's treating psychiatrist, indicating that the Veteran's past medical history included arterial hypertension, narrowing of neural foramina, bilaterally, at the L5-S1 level, tarsal tunnel syndrome, lumbar 5 chronic nerve compromise, and discogenic disease.  The Veteran's Axis I diagnosis was major depression (recurrent) and his Axis III diagnoses were discogenic disease, arterial hypertension, and tarsal tunnel syndrome.  In an undated Addendum to the report, Dr. R.E.K. said that, as to the Axis III diagnoses, there was enough evidence that the Veteran's medical conditions were directly etiological to the worsening of his mental symtoms.  The psychiatrist had "no doubt" that the Veteran had a severe recurrent affective disorder (major depression, recurrent) that was etiologically based upon his Axis III conditions (medical conditions).

In December 2006 and July 2007, a VA examiner diagnosed the Veteran with depressive disorder, not otherwise specified (NOS) that was not due to military service or to his service-connected back disability.

The record also includes records considered by the SSA in its December 2006 award of disability benefits on the basis of the Veteran's affective and back disorders.

The evidence added to the record since the February 1998 RO decision is new, it tends to relate to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Since the previous denial was premised, in part, on a finding that there was no evidence that the Veteran had a post service chronic residual disability due to service, the March 2006 private medical report and Addendum from Dr. R.E.K, reflecting a diagnosis of major depression due to his medical conditions (that included service-connected degenerative disease of the lumbar spine), relates to an unestablished fact necessary to substantiate the claim.  Thus, new and material evidence has been submitted.  The issue of entitlement to service connection for an acquired psychiatric disorder, claimed as depression including as due to a service-connected back disability, is reopened.

Adjudication of the claim does not end with a finding that new and material evidence has been submitted, nor is a grant of service connection assured.  Once a claim is reopened, the Veterans Claims Assistance Act of 2000 provides that the Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant' s claim for benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A.  As noted below, the Board is requesting additional development with respect to the underlying claim for service connection for an acquired psychiatric disorder claimed as depression as due to a service-connected back disability, and will issue a final decision once that development is complete, if the case is ultimately returned to the Board.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, claimed as depression, including as due to service-connected back disability, is reopened.


REMAND

The Veteran seeks service connection for a major depressive disorder as due to his service-connected back disability.  His back disability has been evaluated as 60 percent disabling since June 2002.  

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  To establish service connection for a disability on a secondary basis, there must be evidence sufficent to show that a current disability exists and that the current disability was either caused by or aggravated by a service- connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (2006).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected disorder, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b) (2010).

In support of his claim, the Veteran points to the March 2006 report from Dr. R.E.K., indicating that the Veteran's past medical history included narrowing of neural foramina, bilaterally, at the L5-S1 level, tarsal tunnel syndrome, lumbar 5 chronic nerve compromise, and discogenic disease.  The Veteran's Axis I diagnosis was major depression (recurrent) and his Axis III diagnoses were discogenic disease, arterial hypertension, and tarsal tunnel syndrome.  Dr. R.E.K opined that, due to his severe depression, the Veteran was unable to work.  In an undated Addendum to the report, Dr. R.E.K. said that, as to the Axis III diagnoses, there was enough evidence that the Veteran's medical conditions were directly etiological to the worsening of his mental symtoms.  Dr. R.E.K. said the Veteran was unemployable due to his severe major depression.  The psychiatrist had "no doubt" that the Veteran had a severe recurrent affective disorder (major depression, recurrent) that was etiologically based upon his Axis III conditions (medical conditions).  

The Veteran also points to the December 2006 SSA determination wherein he was found totally disabled and eligible for benefits primarily due to back and psychiatric disability.

A December 2006 VA orthopedic examiner commented that the Veteran's service-connected back disability made it infeasible for him to perform job duties as before due to pain and limited range of motion.

According to the December 2006 VA psychiatric examination report, the Veteran's Axis I diagnoses were depressive disorder, NOS, and alcohol abuse by history.  The VA examiner opined that the Veteran's claimed depressive disorder was not caused by or a result of his service-connected back disability and explained that the Veteran sought psychiatric care in 1985, eleven years after service, due to job-related problems.  In a July 2007 medical report, the VA examiner reiterated her opinion that the Veteran first sought psychiatric treatment due to job-related difficulties in 1985.  She said that his psychiatric history and evaluation exhibited symtoms of a depressive disorder that were not described or documented in relation to his service-connected conditions but as a separate disorder, co-existing with his service-connected diagnoses.  She essentially indicated that his psychiatric disorder did not affect his employability.

However, the December 2006 VA psychiatric examiner did not address the matter of whether the Veteran's service-connected back disability may have aggravated his depressive disorder.  As noted above, when aggravation of a veteran's non-service-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected for that degree of aggravation.  See Allen v. Brown, 7 Vet. App. at 446; see also 38 C.F.R. § 3.310.  Therefore, the Board finds that an additional VA examination and medical opinion are necessary for the purpose of determining the etiology of the Veteran's depressive disorder.

Additionally, the December 2006 VA examination report indicates that, in 2005, the Veteran was hospitalized at Panamericano Hospital due to "aggressive behavior with suicidal and homicidal ideas".  As well, the most recent VA medical records in the claims file are those from the VA medical center (VAMC) in San Juan, Puerto Rico, dated since May 2005 - current records should be requested.  Efforts should be made to obtain these potentially relevant VA and non-VA medical records prior to appellate consideration of the Veteran's claims.

As the adjudication of the service connection for depression claim may have an impact on the Veteran's claim for TDIU, consideration of that issue is deferred pending completion of the above development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records regarding the Veteran's treatment at the VAMC in San Juan for the period from May 2005 to the present.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2.  Contact the Panamericano Hospital and request all medical records regarding the Veteran's treatment for a psychiatric disorder in 2005 and any subsequent psychiatric treatment.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file 

3.  The claims folder should be returned to the December 2006 examiner who conducted the "Mental Disorders" examination (and provided the July 2007 VA medical opinion) for review and clarification.  (If, and only if, that examiner is unavailable, should the Veteran be scheduled for a new VA psychiatric examination to determine the etiology of any depressive disorder found to be present.  The claims file should be made available to the examiner.  All indicated tests and studies should be performed and all clinical findings reported in detail.  If a depressive disorder is diagnosed, the examiner is requested to render an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any currently diagnosed depressive disorder was caused by military service.)  

The examiner should review the evidence accumulated in the claims folder since the December 2006 evaluation, and determine whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's service-connected back strain and myositis of the lumboparavertebral muscles, L4-L5 herniated disc, and degenerative joint disease, caused or aggravated his major depression beyond the natural progression of the disease.  If the latter, the examiner should identify the baseline level of disability (prior to aggravation).  The degree of major depression that would not be present but for the service-connected back disability should be identified (that is, the permanent, measurable increase in the severity of the depressive disorder attributable to the service-connected back disability).

A complete rationale should be provided for all opinions rendered.  In rendering an opinion, the examiner is particularly requested to address the opinion rendered by Dr. R.E. Kaines in March 2006 including the Addendum (to the effect that the Veteran's medical conditions were directly etiological to the worsening of his mental symtoms and his depressive disorder was etiologically based upon his Axis III medical conditions).

4.  Upon completion of the above-requested development, the RO/AMC should readjudicate the Veteran's claims for service connection for a depressive disorder including as due to his service-connected back disability, and a TDIU.  All applicable laws and regulations should be considered.  If any benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


